 



Exhibit 10.1
Assignment and Assumption Agreement
(Black Warrior Trust)
     This Assignment and Assumption Agreement (“Assignment”) is entered into
effective as of July 31, 2007, by Dominion Resources, Inc., a Virginia
corporation (“DRI”), and HighMount Exploration & Production Alabama LLC, a
Delaware limited liability company (“HM”).
Recitals
     Reference is made to the following agreements:

  A.   Trust Agreement of Dominion Resources Black Warrior Trust among Dominion
Black Warrior Basin, Inc. (“DBWB”), DRI, Mellon Bank (DE) National Association
and Bank of America (successor to NationsBank of Texas, N.A.) dated May 31, 1994
(as amended, the “Trust Agreement”).     B.   Administrative Services Agreement
entered into effective as of June 1, 1994, between DRI and Dominion Resources
Black Warrior Trust (as amended, the “Administrative Services Agreement”).

     As of the date of this Agreement and prior to the execution of this
Assignment, HM has acquired all of the outstanding stock and other equity
interests in DBWB, resulting in DBWB becoming a wholly owned subsidiary of HM.
     Pursuant to this Assignment DRI desires to assign to HM all rights, title,
interest, obligations and benefits of DRI under the Trust Agreement and
Administrative Services Agreement and HM desires to assume all obligations of
DRI under the Trust Agreement and Administrative Services Agreement.
     In consideration of covenants and agreements set forth herein and other
good and valuable consideration, DRI and HM agree as follows:

  1.   Assignment. DRI assigns and transfers to HM all rights, title, interest,
obligations and benefits of DRI under the Trust Agreement and Administrative
Services Agreement.     2.   Assumption. HM assumes and agrees to pay and
perform all obligations of DRI under the Administrative Services Agreement and
all obligations of DRI under the Trust Agreement, including without limitation
those under Article X.     3.   No Warranty. PURSUANT TO THIS ASSIGNMENT DRI
DOES NOT MAKE, AND HEREBY EXPRESSLY DISCLAIMS, ANY EXPRESSED OR IMPLIED
REPRESENTATION OR WARRANTY REGARDING THE TRUST AGREEMENT, THE ADMINISTRATIVE
SERVICES AGREEMENT OR THE OBLIGATIONS ASSUMED BY HM PURSUANT TO SECTION 2 ABOVE.
THE PRECEDING SENTENCE SHALL NOT, HOWEVER, LIMIT OR MODIFY THE TERMS, RIGHTS OR
OBLIGATIONS OF DRI, HM OR ANY OF THEIR AFFILIATES UNDER ANY SEPARATE AGREEMENT
BETWEEN ANY OF SUCH PARTIES.

 



--------------------------------------------------------------------------------



 



  4.   Third Party Beneficiary. The Trustee (as such term is defined in the
Trust Agreement) shall be a third party beneficiary of the assumption set forth
in Section 2 above and shall have the right to enforce such assumption without
the joinder of DRI.     5.   Miscellaneous. This Assignment shall be governed by
and construed in accordance the laws of the State of Texas, exclusive of its
conflicts of laws rules and principles. This Assignment may be executed in
multiple counterparts, all of which shall constitute but one and the same
instrument. This Assignment may not be amended or modified other than pursuant
to a written instrument executed by DRI and HM; provided, Section 2 above may
not be amended or modified without also obtaining the written consent of the
Trustee. Each of DRI and HM shall have the right to provide a copy or
counterpart of this Assignment to the trustee of the Dominion Resources Black
Warrior Trust.

2



--------------------------------------------------------------------------------



 



Executed as of the date first above stated.

            DOMINION RESOURCES, INC.
      By:   /s/ Duane C. Radtke       Name:   Duane C. Radtke      Title:  
Executive Vice President        HIGHMOUNT EXPLORATION & PRODUCTION
ALABAMA LLC
      By:   /s/ Kenneth J. Zinghini      Name:   Kenneth J. Zinghini      
Title:   Assistant Secretary   

3